Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1, 4-5 and 8-24 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020, has been entered.
 	Applicant’s arguments, filed 10/07/2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Applicants’ amendment filed 10/07/2020, have each been filed into the record. Applicants have amended claim 1. Claims 9-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. Therefore, claims 1, 4-5 and 8 are the subject of the Office action below. 
Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lehmann et al (hereinafter, “Lehmann”, J. Clinical Investigation, 2011, 121(7), 2750-2767) in view of Elsner (WO2010062571A1, published 06/03/2010, cited in the previous Office action).
Applicants’ invention is based on the inhibition of a TOR kinase as the underlying mechanism of action in the treatment of triple negative breast cancer (TNBC). Please see instant specification at title of the invention, ¶s 0002 and 0008. 
Applicants provide working examples of using 1-ethyl-7-(2-methyl-6-(1H- 1,2,4-triazol-3-yl)pyridin-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazin-2(1H)-one (compound 1), in order to: i)  inhibit the growth of TNBC model cell lines such as MDA-MB-231 cells; and ii) treat mice tumors models formed by subcutaneously implanting the mice with MDA-MB-231 cells. Please see instant specification at ¶s 0052, 00357-00361, Figure 1 and Tables 1, 3.
Based on the Applicants’ work on the administration of compound 1 (see discussions above), Applicants are now claiming to have invented a method for treating TNBC in a TNBC patient that has received at least one prior line of platinum based chemotherapy. However, none of the Applicants’ work involves administering compound 1 to a TNBC patient that has received at least one prior line of platinum based chemotherapy.
Independent claim 1 is drawn to a method of treatment requiring the following limitation components, which are: 1) the patient population being treated, namely, a TNBC patient that has received at least one prior line of platinum based chemotherapy; and 2) the drug being 1 (see Figure 1 below), or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

       Figure 1: compound 1.
The amount of compound 1 to be administered is further limited to one daily dose of about 0.5 mg or two daily doses of about 4 mg, about 8 mg or about 10 mg.
The phrase “a patient” recited in claim 1 is not defined by the claim or the instant specification to any specific patient population. The specification at ¶ 0050, state:
 “The terms “patient” and “subject” as used herein include an animal, including, but not limited to, an animal such as a cow, monkey, horse, sheep, pig, chicken, turkey, quail, cat, dog, mouse, rat, rabbit or guinea pig, in one embodiment a mammal, in another embodiment a human. In one embodiment, a “patient' or “subject' is a human having triple negative breast cancer or hormone receptor positive breast cancer. In one embodiment, a patient is a human having histologically or cytologically-confirmed triple negative breast cancer or hormone receptor positive breast cancer, including Subjects who have progressed on (or not been able to tolerate) standard anticancer therapy or for whom no standard anticancer therapy exists”. 

Accordingly, for the purpose of examination, cell models of TNBC and animals having TNBC, are included in the interpretation of “a patient”.  
Regarding claim 1, Lehmann relates to identification of TNBC subtypes and preclinical models for selection of targeted therapies (see title of the article). 
Regarding TNBC, Lehmann (see abstract) states: 
“Triple-negative breast cancer (TNBC) is a highly diverse group of cancers, and subtyping is necessary to better identify molecular-based therapies. In this study, we analyzed gene expression (GE) profiles from 21 breast cancer data sets and identified 587 TNBC cases. Cluster analysis identified 6 TNBC subtypes displaying unique GE and ontologies, including 2 basal-like (BL1 and BL2), an immunomodulatory (IM), a mesenchymal (M), a mesenchymal stem–like (MSL), and a luminal androgen receptor (LAR) subtype. Further, GE analysis allowed us to identify TNBC cell line models representative of these subtypes. Predicted “driver” signaling pathways were pharmacologically targeted in these cell line models as proof of concept that analysis of distinct GE signatures can inform therapy selection. BL1 and BL2 subtypes had higher expression of cell cycle and DNA damage response genes, and representative cell lines preferentially responded to cisplatin. M and MSL subtypes were enriched in GE for epithelial-mesenchymal transition, and growth factor pathways and cell models responded to NVP-BEZ235 (a PI3K/mTOR inhibitor) and dasatinib (an abl/src inhibitor). The LAR subtype includes patients with decreased relapse-free survival and was characterized by androgen receptor (AR) signaling. LAR cell lines were uniquely sensitive to bicalutamide (an AR antagonist). These data may be useful in biomarker selection, drug discovery, and clinical trial design that will enable alignment of TNBC patients to appropriate targeted therapies”. 

	
The TNBC cell lines were found to exhibit differential sensitivity to therapeutic agents. For example, treatment of TNBC subtype cell lines displaying mesenchymal-like gene expression profile (e.g., MDA-MB-231, see Table 3) with NVP-BEZ235 (Figure 6C), or cisplatin (Figure 4E), was found to result in a preferential response to NVP-BEZ235 (Figure 6C), when compared to the response to cisplatin treatment (Figure 4E). Furthermore, treatment of mice bearing tumor derived from TNBC cell lines displaying mesenchymal-like gene expression profile with NVP-BEZ235, was found to result in preferential response to NVP-BEZ235 (Figure 7), when compared to the treatment of the same TNBC subtype with cisplatin (Figure 7). 
Accordingly, at the time the instant invention was made, a person of the ordinary skill in the art would have found it obvious to administer a PI3K/mTOR inhibitor to a patient suffering from TNBC such as a TNBC that is known to exhibit preferential response to a PI3K/mTOR inhibitor (e.g., TNBC subtype displaying mesenchymal-like gene expression profile) and has received at least one line of prior platinum based chemotherapy. The artisan of the ordinary skill would have considered administering a PI3K/mTOR inhibitor to the TNBC patient because it would have been understood from the guidelines set forth in Lehmann disclosure that the TNBC patient would not have been sufficiently responsive to the platinum based chemotherapy.
Lehmann differs from claim 1 only insofar as Lehmann does not explicitly disclose compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof, as a PI3K/mTOR inhibitor.
Elsner relates to mTOR inhibitor compounds for oncology indications and diseases associated with the mTOR/PI3K/AKT pathway (see title of the invention, ¶s 0013-0015 and 00106). In some embodiments, the inventive compounds inhibit mTOR, DN-PK, or PI3K or a combination thereof (see ¶s 0016, 0049 and 0064). Elsner discloses, wherein the cancer patients treatable by the inventive compounds include patients who have been previously treated for cancer, but are non-responsive to standard therapies as well as those who have not been previously treated (see ¶ 00119). In some embodiments, the cancers associated with mTOR/PI3K/Akt pathway include, for example, cancers found in the breast (see ¶s 0051, 00105-00106, 00110-00112, 00114, 00315, reference claims 51-52 and 58-60). 
 Similar to the Applicants (see instant specification ¶s 00348-00356 and 00360-00361), Elsner discloses exemplary embodiments using compounds in biochemical assays such as mTOR HTR-FRET assay (see ¶s 00294-00298), PI3K assay (see ¶s 00299-00300)  and DNA-PK assay (see ¶s 00301-00302).  Elsner explicitly discloses that all the working examples were tested in the TOR HTR-FRET assay and found to be inhibitors with varying levels of therapeutic efficacy having an IC50 of below 10µM; and further categorized the therapeutic efficacy in ranges of levels labeled A-D (see ¶ 00318). 
Elsner discloses that disease conditions treatable with the inventive compounds include: i) cancers associated with the pathways involving mTOR, AMPK, PI3K or Akt kinases and mutants or isoforms thereof (see ¶s 0098 and 00106-00107); and ii) a disease or disorder associated with activation of mTOR, PI3K, Akt, and/or DNA-PK signaling, including, but not limited to, tumor syndromes resulting directly or indirectly from genetic defects in PTEN (see ¶s 00107 and 00108).
Elsner discloses that human cancer cell lines were injected into mice in order to generate xenograft cancer models (see ¶ 00314).  Among the typical human cancer cell lines that were or can be used in the xenograft model, Elsner discloses MDA-MB-231 cell lines (see ¶ 00315). 
Elsner discloses that mice were dosed with compounds ranging from, for example, 100 mg/kg to 0. 1 mg/kg with different dosing schedule, including, but not limited to, qd, q2d, q3d, q5d and bid. Example xenograft models tested include MDA-MB-231 models. Please see ¶ 00316.
Elsner discloses that in this model, the inventive compounds have or are expected to have, an ED50 value of <100 mg/kg, with some compounds having ED50 of <10 mg/kg and others an ED50 of <1 mg/kg (see ¶ 00317).
Specifically, Elsner discloses a 3,4-dihydropyrazino[2,3-b]pyrazin-2(1H)-one compound of formula II or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof (see ¶ 0012 and figure 2 below for illustration). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2: compound of formula II.
Elsner discloses Applicants’ compound 1, wherein: 
i) R1 in the compound of formula II = 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
and R = H; R’ = methyl, i.e., unsubstituted C1 alkyl; m = 1 (see ¶s 0066 and 0069);
ii) R2 = in the compound of formula II = ethyl, i.e., unsubstituted C2 alkyl (see ¶s 0066 and 0070); and 
iii) R3 = H (see ¶ 0066).
Elsner discloses exemplary compounds such as 1-ethyl-7-(2-methyl-6-(4H-1,2,4-triazol-3-yl)pyridin-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazin-2(1H)-one (compound 231, page 181, Example 12 on page 112). The compound 231 of Elsner is a tautomer of Applicants’ compound 1 (see figure 3 below for side by side comparison).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Figure 3: i) Applicants’ compound 1; and ii) compound 231.
Compound 231 of Elsner is a tautomer of Applicants’ compound 1. Compound 231 exhibited an activity level D (IC50 between 0.005 nM and 250 nM), which is the highest rated activity level (see ¶ 00318 and Table 1).
Elsner discloses that the compounds can be administered once, twice, three, four or more times daily (see ¶ 00151). Elsner discloses that from about 0.375 mg/day to about 1200 mg/day of the mTOR kinase inhibitor can be administered to a patient in need thereof (see ¶s 00146-00147). In one embodiment, Elsner discloses, wherein the methods for the treatment of a disease or disorder comprises the administration of a unit dosage formulation that comprise, for example, 1 mg, 2.5 mg, 5 mg or 10 mg (see ¶ 00150). In another embodiment, Elsner discloses unit dosage formulation that comprises between about 1 mg and 2000 mg of the TOR kinase inhibitor (see ¶s 00148-00150).
At the time the instant invention was made, an artisan of the ordinary skill would have found it obvious to modify Lehmann with Elsner, in order to administer a PI3K/mTOR inhibitor (e.g., compound 231 of Elsner), to a patient suffering from TNBC such as a TNBC that is known to exhibit preferential response to a PI3K/mTOR inhibitor (e.g., TNBC subtype displaying mesenchymal-like gene expression profile) and has received at least one line of prior platinum based chemotherapy. The artisan of the ordinary skill would have considered administering a PI3K/mTOR inhibitor to the TNBC patient because it would have been understood from the guidelines set forth in Lehmann disclosure that the TNBC patient would not have been sufficiently responsive to the platinum based chemotherapy.
The skilled artisan would have had a reasonable expectation that the administration of the PI3K/mTOR inhibitor (e.g., compound 231 of Elsner), to the TNBC patient would result greater therapeutic efficacy, when compared to the prior platinum based chemotherapy.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
Regarding claim 4, Elsner discloses PI3K/mTOR pathway (see discussions above).
Regarding claim 5, Elsner discloses genetic defects in PTEN (see ¶ 00110).
Regarding claim 8, Elsner discloses unit dosage formulations that comprise, for example, 1 mg, 2.5 mg, 5 mg or 10 mg (see ¶ 00150). Elsner discloses for example, 7.5 mg/day (see ¶ 00146) and discloses from about 0.375 mg/day to about 1200 mg/day of the TOR kinase inhibitor that can be administered once, twice, three, four or more times daily (see discussions above). 
The claimed: i) one daily dose of about 0.5 mg or two daily doses of about 4 mg, about 8 mg or about 10 mg(claim 1); or ii) two unit dosage forms comprising 0.25 mg or one daily dose of about 0.5 mg (claim 8) , are art-recognized variables (see discussions above). Therefore, the selection of a specific amount of a compound of formula II (e.g., compound 231 of Elsner), would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

For each application of treating TNBC, the optimum amount of a compound of formula II (e.g., compound 231 of Elsner),  employed, can in each case be determined by an artisan of the ordinary skill through test series following the requisite guidelines set forth in the Elsner disclosure. Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the severity the TNBC, solubility of the compound in the carrier, desired pH, the age, weight, sex, medical condition of the patient in need thereof, and the judgement of the prescribing physician.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, claims 1, 4-5 and 8 are necessarily obvious over Lehmann and Elsner.
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Non-Statutory Obviousness-Type Double Patenting
New Grounds of Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent Application No. 13/803,317
Claims 1, 4-5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 13/803,317 (reference application) in view of Lehmann (J. Clinical Investigation, 2011, 121(7), 2750-2767). 
The corresponding teachings of Lehmann are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and the instant application are drawn to obvious methods of using the same mTOR inhibitor, i.e., compound 1 (see discussions above) or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof), in order to treat a disease in which their therapeutic intervention requires administering an mTOR inhibitor.
The reference application claims a method of using compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof, in order to treat ETS overexpressing castration-resistant prostate cancer (CRPC-ETS). The reference application discloses compound 1 as mTOR inhibitor (see reference specification, ¶ 00322).
Similar to instant claim 1, reference claim 1 requires administering an effective amount of compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof. Similar to instant claims 4 and 5, reference claims 2 and 3 require that the PI3K/mTOR pathway is activated due to PTEN loss, a PIK3Ca mutation or EGFR overexpression, or a combination thereof. Similar to instant claim 1, reference claims 4 and 5 require administering about 0.5 mg/day to about 128 mg/day of compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof. Similar to instant claim 8, reference claim 6 requires administering a unit dosage form comprising 0.25 mg, 1.0 mg, 5.0 mg, 7.5 mg, or 10 mg of compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof. 
The reference application differs only from the instant application insofar as it does not explicitly claim treating a TNBC patient who has received at least one prior line platinum based chemotherapy.
However, Lehmann discloses that TNBC subtype displaying mesenchymal-like gene expression profile, exhibits preferential response to a PI3K/mTOR inhibitor treatment, when compared to a platinum based chemotherapy (see discussions above). Accordingly, at the time the instant invention was made, a person of the ordinary skill in the art would have found it obvious to administer a PI3K/mTOR inhibitor to a patient who has received at least one line of prior platinum based chemotherapy, while suffering from TNBC such as a TNBC that is known to exhibit preferential response to a PI3K/mTOR inhibitor (e.g., TNBC subtype displaying mesenchymal-like gene expression profile). The artisan of the ordinary skill would have considered administering a PI3K/mTOR inhibitor to the TNBC patient because it would have been understood from the guidelines set forth in Lehmann disclosure that the TNBC patient would not have been sufficiently responsive to the platinum based chemotherapy.
Therefore, since the reference application clearly provides for a method of using compound 1 as a PI3K/mTOR inhibitor, the selection of a method of using compound 1 in order to treat a TNBC patient who has received at least one prior line platinum based chemotherapy in view of Lehmann.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
U.S. Patent Application No. 13/803,061
Claims 1, 4-5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 13/803,061 (reference application) in view of Lehmann (J. Clinical Investigation, 2011, 121(7), 2750-2767). 
The corresponding teachings of Lehmann are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and the instant application are drawn to methods of using the same mTOR inhibitor, i.e., compound 1 (see discussions above) or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof), in order to treat a disease in which their therapeutic intervention requires administering an mTOR inhibitor.
The reference application claims a method using compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof, in order to treat head and neck squamous cell carcinoma (HNSCC). The reference application discloses compound 1 as a TOR kinase inhibitor (see reference specification, ¶ 00319).
Similar to instant claim 1, reference claim 1 requires administering an effective amount of compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof. Similar to instant claims 4 and 5, reference claims 2 and 3 require that the PI3K/mTOR pathway is activated due to PTEN loss, a PIK3Ca mutation or EGFR overexpression, or a combination thereof. Similar to instant claim 1, reference claims 4 and 5 require administering about 0.5 mg/day to about 128 mg/day of compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof. Similar to instant claim 8, reference claim 6 requires administering a unit dosage form comprising 0.25 mg, 1.0 mg, 5.0 mg, 7.5 mg, or 10 mg of compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof. 
The reference application differs only from the instant application insofar as it does not explicitly claim treating a TNBC patient who has received at least one prior line platinum based chemotherapy.
However, Lehmann discloses that TNBC subtype displaying mesenchymal-like gene expression profile, exhibits preferential response to a PI3K/mTOR inhibitor treatment, when compared to a platinum based chemotherapy (see discussions above). Accordingly, at the time the instant invention was made, a person of the ordinary skill in the art would have found it obvious to administer a PI3K/mTOR inhibitor to a patient who has received at least one line of prior platinum based chemotherapy, while suffering from TNBC such as a TNBC that is known to exhibit preferential response to a PI3K/mTOR inhibitor (e.g., TNBC subtype displaying mesenchymal-like gene expression profile). The artisan of the ordinary skill would have considered administering a PI3K/mTOR inhibitor to the TNBC patient because it would have been understood from the guidelines set forth in Lehmann disclosure that the TNBC patient would not have been sufficiently responsive to the platinum based chemotherapy.
Therefore, since the reference application clearly provides for a method of using compound 1 as a PI3K/mTOR inhibitor, the selection of a method of using compound 1 in order to treat a TNBC patient who has received at least one prior line platinum based chemotherapy in view of Lehmann.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
U.S. Patent Application No. 803,323
Claims 1, 4-5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 13/803,323 (reference application) in view of Lehmann (J. Clinical Investigation, 2011, 121(7), 2750-2767). 
The corresponding teachings of Lehmann are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and the instant application are drawn to methods of using the same mTOR inhibitor, i.e., compound 1 (see discussions above) or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof), in order to treat a disease in which their therapeutic intervention requires administering an mTOR inhibitor.
The reference application claims a method of suing compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof, in order to treat ETS overexpressing Ewings sarcoma (EWS-ETS). The reference application discloses compound 1 as a TOR kinase inhibitor (see reference specification, ¶ 00322).
Similar to instant claim 1, reference claim 1 requires administering an effective amount of compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof. Similar to instant claims 4 and 5, reference claims 2 and 3 require that the PI3K/mTOR pathway is activated due to PTEN loss, a PIK3Ca mutation or EGFR overexpression, or a combination thereof. Similar to instant claim 1, reference claims 4 and 5 require administering about 0.5 mg/day to about 128 mg/day of compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof. Similar to instant claim 8, reference claim 6 requires administering a unit dosage form comprising 0.25 mg, 1.0 mg, 5.0 mg, 7.5 mg, or 10 mg of 1 compound 1 or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof. 
The reference application differs only from the instant application insofar as it does not explicitly claim treating a TNBC patient who has received at least one prior line platinum based chemotherapy.
However, Lehmann discloses that TNBC subtype displaying mesenchymal-like gene expression profile, exhibits preferential response to a PI3K/mTOR inhibitor treatment, when compared to a platinum based chemotherapy (see discussions above). Accordingly, at the time the instant invention was made, a person of the ordinary skill in the art would have found it obvious to administer a PI3K/mTOR inhibitor to a patient who has received at least one line of prior platinum based chemotherapy, while suffering from TNBC such as a TNBC that is known to exhibit preferential response to a PI3K/mTOR inhibitor (e.g., TNBC subtype displaying mesenchymal-like gene expression profile). The artisan of the ordinary skill would have considered administering a PI3K/mTOR inhibitor to the TNBC patient because it would have been understood from the guidelines set forth in Lehmann disclosure that the TNBC patient would not have been sufficiently responsive to the platinum based chemotherapy.
Therefore, since the reference application clearly provides for a method of using compound 1 as a PI3K/mTOR inhibitor, the selection of a method of using compound 1 in order to treat a TNBC patient who has received at least one prior line platinum based chemotherapy in view of Lehmann.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
U.S. Patent No. 8,110,578
Claims 1, 4-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of U.S. Patent No. 8,110-578 (reference patent) in view of Lehmann (J. Clinical Investigation, 2011, 121(7), 2750-2767). 
The corresponding teachings of Lehmann are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and the instant application are drawn to methods of using the same mTOR inhibitor, i.e., compound 1 (see discussions above) or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof), in order to treat a disease in which their therapeutic intervention requires administering an mTOR inhibitor.
 The reference patent claims 3,4-dihydropyrazino[2,3-b]pyrazin-2(1H)-one of the generic general formula (II) or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof (reference claims 14-28). The reference patent discloses the inventive compounds as TOR kinase inhibitors (see title of the invention). The compound of formula (II) encompasses instantly claimed compound 1 in reference claim 24.
The reference application differs only from the instant application insofar as it does not explicitly claim treating a TNBC patient who has received at least one prior line platinum based chemotherapy.
However, Lehmann discloses that TNBC subtype displaying mesenchymal-like gene expression profile, exhibits preferential response to a PI3K/mTOR inhibitor treatment, when compared to a platinum based chemotherapy (see discussions above). Accordingly, at the time the instant invention was made, a person of the ordinary skill in the art would have found it obvious to administer a PI3K/mTOR inhibitor to a patient who has received at least one line of prior platinum based chemotherapy, while suffering from TNBC such as a TNBC that is known to exhibit preferential response to a PI3K/mTOR inhibitor (e.g., TNBC subtype displaying mesenchymal-like gene expression profile). The artisan of the ordinary skill would have considered administering a PI3K/mTOR inhibitor to the TNBC patient because it would have been understood from the guidelines set forth in Lehmann disclosure that the TNBC patient would not have been sufficiently responsive to the platinum based chemotherapy.
Therefore, since the reference application clearly provides for a method of using compound 1 as a PI3K/mTOR inhibitor, the selection of a method of using compound 1 in order to treat a TNBC patient who has received at least one prior line platinum based chemotherapy in view of Lehmann.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
U.S. Patent No. 8,686,135
Claims 1, 4-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,686,135 (reference patent) in view of Lehmann (J. Clinical Investigation, 2011, 121(7), 2750-2767). 
The corresponding teachings of Lehmann are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and the instant application are drawn to methods of using the same mTOR inhibitor, i.e., compound 1 (see discussions above) or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof), in order to treat a disease in which their therapeutic intervention requires administering an mTOR inhibitor.
The reference patent claims 3,4-dihydropyrazino[2,3-b]pyrazin-2(1H)-one of the generic general formula (II) (reference claims 1-21). The reference patent discloses the inventive compounds or a pharmaceutically acceptable salt, stereoisomer or tautomer thereof, as TOR kinase inhibitors (see column 2, lines 1-38). The compound of formula (II) encompasses instantly claimed compound 1 in reference patent claim 21.
The reference application differs only from the instant application insofar as it does not explicitly claim treating a TNBC patient who has received at least one prior line platinum based chemotherapy.
However, Lehmann discloses that TNBC subtype displaying mesenchymal-like gene expression profile, exhibits preferential response to a PI3K/mTOR inhibitor treatment, when compared to a platinum based chemotherapy (see discussions above). Accordingly, at the time the instant invention was made, a person of the ordinary skill in the art would have found it obvious to administer a PI3K/mTOR inhibitor to a patient who has received at least one line of prior platinum based chemotherapy, while suffering from TNBC such as a TNBC that is known to exhibit preferential response to a PI3K/mTOR inhibitor (e.g., TNBC subtype displaying mesenchymal-like gene expression profile). The artisan of the ordinary skill would have considered administering a PI3K/mTOR inhibitor to the TNBC patient because it would have been understood from the guidelines set forth in Lehmann disclosure that the TNBC patient would not have been sufficiently responsive to the platinum based chemotherapy.
Therefore, since the reference application clearly provides for a method of using compound 1 as a PI3K/mTOR inhibitor, the selection of a method of using compound 1 in order to treat a TNBC patient who has received at least one prior line platinum based chemotherapy in view of Lehmann.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/                                                                 
Examiner, Art Unit 1629                                                         



/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629